SMITH, Justice.
The record in this case is comprised by the pleadings which include the bill of complaint filed by Cambridge Acceptance Corporation and the answer thereto filed by Barksdale Bridges and Janie Mae Bridges, and a motion by the latter to dismiss the bill under the provisions of Mississippi Code 1942 Annotated section 5309-239 (Supp.1968). Affidavits are attached both to the bill and to the Bridges’ answer and, as to the manner and form in which these are made, the parties exchange criticisms, particularly as to their efficacy with respect to allegations based on information and belief.
In this state of the record, the motion to dismiss was presented to the court and overruled. However, an interlocutory appeal was granted, apparently under the provisions of Mississippi Code 1942 Annotated section 1148 (1956).
In view of the sharply conflicting issues of fact made by the pleadings we have concluded that it is not possible on the present record to settle “all of the controlling principles involved in the cause” on this appeal.
The interlocutory appeal is dismissed in order that the case may be fully heard on evidence and the issues of fact decided by the chancellor.
Interlocutory appeal dismissed.
ETHRIDGE, C. J., and RODGERS, BRADY and PATTERSON, JJ., concur.